
	
		II
		111th CONGRESS
		2d Session
		S. 3792
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for restoration of the coastal areas of the
		  Gulf of Mexico affected by the Deepwater Horizon oil spill, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Restoration
			 Act.
		2.Gulf Coast
			 ecosystem restoration
			(a)DefinitionsIn
			 this section:
				(1)ChairThe
			 term Chair means the Chair of the Task Force appointed under
			 subsection (d)(3).
				(2)State coastal
			 ecosystem restoration planThe term State Coastal
			 Ecosystem Restoration Plan means a plan submitted under subsection (c)
			 by a qualifying State to the Task Force.
				(3)FundThe
			 term Fund means the Gulf Coast Ecosystem Restoration Fund
			 established by subsection (b)(2)(A).
				(4)GovernorsThe
			 term Governors means the Governors of each of the States of
			 Alabama, Florida, Louisiana, and Mississippi.
				(5)Gulf Coast
			 ecosystemThe term Gulf Coast ecosystem means the
			 coastal zones, as determined pursuant to the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1451 et seq.), of the States of Alabama, Florida, Louisiana,
			 and Mississippi and adjacent State waters and areas of the outer Continental
			 Shelf, adversely impacted by the blowout and explosion of the mobile offshore
			 drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting
			 hydrocarbon releases into the environment.
				(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(7)Qualifying
			 StateThe term qualifying State means each of the
			 States of Alabama, Florida, Louisiana, and Mississippi.
				(8)Task
			 ForceThe term Task Force means the Gulf Coast
			 Ecosystem Restoration Task Force established by subsection (d).
				(b)Gulf Coast
			 ecosystem restoration
				(1)In
			 generalIn accordance with this section, the Chair shall review
			 and approve or disapprove State Coastal Ecosystem Restoration Plans submitted
			 by the Governors that provide for restoration activities with respect to the
			 Gulf Coast ecosystem.
				(2)Gulf Coast
			 Ecosystem Restoration Fund
					(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Gulf Coast Ecosystem Restoration Fund.
					(B)Transfers to
			 FundNotwithstanding any other provision of law, the Secretary of
			 the Treasury shall deposit into the Fund amounts equal to not less than 80
			 percent of any amounts collected by the United States as penalties,
			 settlements, or fines under sections 309 and 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1319, 1321) in relation to the blowout and explosion of
			 the mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
			 2010, and resulting hydrocarbon releases into the environment.
					(C)Authorized
			 usesThe Fund shall be
			 available to the Chair for the conservation, protection, and restoration of the
			 Gulf Coast ecosystem in accordance with State Coastal Ecosystem Restoration
			 Plans submitted by the Governors and approved by the Chair under this
			 section.
					(3)DisbursementThe
			 Chair shall disburse to each qualifying State for which the Chair has approved
			 a State Coastal Ecosystem Restoration Plan under this section such funds as are
			 allocated to the qualifying State under this section.
				(4)Use of funds by
			 qualifying StateA qualifying State shall use all amounts
			 received under this section, including any amount deposited in a trust fund
			 that is administered by the State and dedicated to uses consistent with this
			 section, in accordance with all applicable Federal and State law, only for 1 or
			 more of the following purposes:
					(A)Projects and
			 activities for the conservation, protection, or restoration of coastal areas,
			 including wetlands.
					(B)Mitigation of
			 damage to fish, wildlife, or natural resources.
					(C)Planning
			 assistance and the administrative costs of complying with this section.
					(D)Implementation of
			 a federally approved marine, coastal, or comprehensive conservation management
			 plan.
					(c)State coastal
			 ecosystem restoration plan
				(1)Submission of
			 State plans
					(A)In
			 generalNot later than July 1, 2011, the Governor of a qualifying
			 State shall submit to the Chair a State Coastal Ecosystem Restoration
			 Plan.
					(B)Public
			 participationIn carrying out subparagraph (A), the Governor
			 shall solicit local input and provide for public participation in the
			 development of the plan.
					(2)Approval
					(A)In
			 generalThe Chair must approve a plan of a qualifying State
			 submitted under paragraph (1) before disbursing any amount to the qualifying
			 State under this section.
					(B)Required
			 componentsThe Chair shall approve a plan submitted by a
			 qualifying State under paragraph (1) if—
						(i)the
			 Chair determines that the plan is consistent with the uses described in
			 subsection (b); and
						(ii)the
			 plan contains—
							(I)the name of the
			 State agency that will have the authority to represent and act on behalf of the
			 State in dealing with the Secretary for purposes of this section;
							(II)a program for the
			 implementation of the plan that describes how the amounts provided under this
			 section to the qualifying State will be used; and
							(III)a certification
			 by the Governor that ample opportunity has been provided for public
			 participation in the development and revision of the plan.
							(3)AmendmentsAny
			 amendment to a plan submitted under paragraph (1) shall be—
					(A)developed in
			 accordance with this subsection; and
					(B)submitted to the
			 Chair for approval or disapproval under paragraph (4).
					(4)ProcedureNot
			 later than 60 days after the date on which a plan or amendment to a plan is
			 submitted under paragraph (1) or (3), respectively, the Chair shall approve or
			 disapprove the plan or amendment.
				(d)Gulf Coast
			 Ecosystem Restoration Task Force
				(1)EstablishmentThere
			 is established the Gulf Coast Ecosystem Restoration Task Force.
				(2)MembershipThe
			 Task Force shall consist of the following members, or in the case of a Federal
			 agency, a designee at the level of Assistant Secretary or the
			 equivalent:
					(A)The
			 Secretary.
					(B)The Secretary of
			 Commerce.
					(C)The Secretary of
			 the Army.
					(D)The Attorney
			 General.
					(E)The Secretary of
			 Homeland Security.
					(F)The Administrator
			 of the Environmental Protection Agency.
					(G)The Commandant of
			 the Coast Guard.
					(H)The Secretary of
			 Transportation.
					(I)The Secretary of
			 Agriculture.
					(J)A representative
			 of each affected Indian tribe, appointed by the Secretary based on the
			 recommendations of the tribal chairman.
					(K)Two
			 representatives of each of the States of Alabama, Florida, Louisiana, and
			 Mississippi, appointed by the Governor of each State, respectively.
					(L)Two
			 representatives of local government within each of the States of Alabama,
			 Florida, Louisiana, and Mississippi, appointed by the Governor of each State,
			 respectively.
					(3)ChairThe
			 Chair of the Task Force shall be appointed by the President from among the
			 members under paragraph (2) who are Federal officials.
				(4)Duties of the
			 Task ForceThe Task Force shall—
					(A)consult with, and provide recommendations
			 to, the Chair regarding the approval of State Coastal Ecosystem Restoration
			 Plans;
					(B)coordinate
			 scientific and other research associated with restoration of the Gulf Coast
			 ecosystem; and
					(C)submit an annual report to Congress that
			 summarizes the State Coastal Ecosystem Restoration Plans submitted by the
			 Governors and approved by the Chair.
					(5)Application of
			 the Federal Advisory Committee ActThe Task Force shall not be
			 considered an advisory committee under the Federal Advisory Committee Act (5
			 U.S.C. App.).
				
